                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CHRISTIANNA BULLOCK,

      Plaintiff,
                                             Case No. 17-12685
v.
                                             HON. DENISE PAGE HOOD
CITY OF DETROIT, WILLIAM
MORRISON, JOSEPH CASTRO,
and UNNAMED DEFENDANTS,

     Defendants.
_________________________________________/

         ORDER GRANTING IN PART AND DENYING IN PART
       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [#22]

I.    INTRODUCTION

      On September 2, 2015, during a raid of Plaintiff’s home pursuant to a search

warrant obtained by Defendant Joseph Castro (“Castro”), a City of Detroit (“City”)

Police Department (“DPD”) officer, DPD officer and Defendant William Morrison

(“Morrison”) repeatedly shot and ultimately killed Plaintiff’s dog (“Mandy”).

Defendants recently filed a Motion for Summary Judgment [Dkt. No. 22], to which

Plaintiff filed a response [Dkt. No. 26]. Defendants did not file a reply brief. A

hearing on the Motion was held on January 9, 2019. For the reasons that follow, the

Court grants in part and denies in part the Motion.

II.   BACKGROUND
      On August 31, 2015, a confidential informant met with Castro and DPD Officer

Jennifer Tanguay (“Tanguay”). Castro and Tanguay arranged for the confidential

informant to attempt to make a controlled buy at 17151 Asbury Park, Detroit,

Michigan, Plaintiff’s long time residence. Neither Castro nor any other member of

the Major Violators Unit to which he belonged (nor anyone else) conducted any

surveillance of Plaintiff’s residence prior to attempting to make the alleged drug buy

on August 31, 2015. Castro and Tanguay drove the confidential informant to Ashbury

Park and parked three or four houses down the street from Plaintiff’s residence.

Castro and Tanguay remained in an undercover vehicle, approximately three to four

houses away.

      According to Castro, the entire transaction took place on the front porch of

Plaintiff’s house. Castro stated that someone opened the door and the transaction was

made there on the front porch, but he never saw any exchange of money or drugs; he

only saw movement. [Dkt. No. 26, Ex. C at 35-36] Castro was unable to give any

description of the alleged “seller.” [Dkt. No. 26, Ex. C at 25] Castro testified:

      Q.     Does the CI ever go inside the home?

      A.     The CI never went inside.

      Q.     Did the alleged drug seller ever come out of the home passed the
             threshold of the front door?

      A.     No.

                                          2
      Q.     Did you actually see the exchange of money or drugs.

      A.     No.

[Dkt. No. 26, Ex. C at 35]

      The confidential informant then returned to the undercover vehicle and gave

Castro and Tanguay a description of the alleged seller and a packet of suspected

heroin. The confidential informant never indicated: (a) whether the alleged seller was

the homeowner or an individual who frequented the house; (b) how many times she

had observed drug transactions taking place at this residence; and (c) that there was

a vicious dog inside of the residence. The same day, Castro obtained a search warrant

for Plaintiff’s residence based on this one controlled buy. [Dkt. No. 22, Ex. C]

      Castro and his team members with the Major Violators Unit – all DPD officers

– executed the search warrant two days later, on September 2, 2015. After conducting

a briefing, the Major Violators Unit arrived at Plaintiff’s house and Officer Roy Harris

announced the DPD’s presence and purpose. Officer Jeffery Wawrzyniak was

assigned the halligan, which is a pry-bar tool used to pry off the security grate on the

front of the door of Plaintiff’s house. Officer Bashawn Gaines was assigned the

battering ram which was the tool used to breach the door. Morrison was the point

man, which meant that he held the shotgun, with his hand positioned by the trigger to

enable him to make a split-second shot, and was the first person to enter the residence.


                                           3
Castro was the second shotgun man, and his job was to assist Morrison with clearing

the premises of any threats. Tanguay was assigned entry, and she was to help clear

the house. Officer Ryan Paul was assigned the outer security and may have been

inside the marked scout car.

      Neither Morrison nor Castro recalled hearing a dog barking as they approached

the premises. [Dkt. No. 26, Ex. B at 65, 67; Ex. C at 48] According to Castro, Gaines

broke the door down and moved out of the way to allow Morrison and Castro to enter

the residence. [Dkt. No. 26, Ex. C at 48] Castro entered behind Morrison, and he

immediately looked to the left because Morrison was looking to the right. Id. at 48-49.

Castro states that, at this point, he could no longer touch Morrison with his hand

because Morrison was too far ahead. Id. at 51. Castro never saw Mandy, never saw

a dog charge, and did not recall hearing a dog growl, but he heard Morrison yell

“dog,” and immediately heard shots. Id. at 50-52, 58, 61. Castro could not recall

whether he saw blood in the house, stating, “At that time again, we were looking for

bodies. We’re not looking for small little minute things.” Id. at 62.

      Contrary to Castro’s testimony, Morrison testified that he did not cross the

threshold when the door was opened. [Dkt. No. 26, Ex. B at 72, 81] Morrison stated

that Mandy, who was 12 to 15 feet away in the living room, looked in their direction

and barked. Id. at 73-74. Morrison testified that Mandy barked, growled, made some


                                          4
noise, and ran towards the officers while snarling and charging in Morrison’s

direction. Id. at 76, 79. Morrison immediately fired two shots at Mandy and only

stopped firing when the dog retreated. Id. Mandy squealed after being shot, which

(according to Morrison) is “what they do when you shoot them. They squeal.” Id. at

81. Mandy, injured and bleeding, ran into the kitchen and then retreated into the

basement, which (according to Plaintiff) was the dog’s safe place. Id. at 80; Dkt. No.

26, Ex. A at 35. Morrison stated that the dog created an “imminent threat” at that

time. Dkt. No. 26, Ex. B at 79. When Morrison went into the basement, he saw

Mandy again. Id. at 84-85. Morrison claimed that the dog was limping and “was

coming” at Morrison a second time when he shot her two more times and killed her.

Id. at 85-88. Plaintiff’s neighbors observed officers carry Mandy out of the house.

Castro, together with Tanguay and Harris, transported Mandy to Detroit Public Works

and threw her in a dumpster. Dkt. No. 26, Ex. M; Ex. C at 78-79; Ex. F.

       Plaintiff filed a two-count Amended Complaint on October 10, 2017. Each

count is a 42 U.S.C. § 1983 claim alleging a violation of the Fourth Amendment due

to unreasonable search and seizure without probable cause.

III.   LEGAL STANDARD

       Rule 56(a) of the Rules of Civil Procedures provides that the court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any


                                           5
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The presence of factual disputes will preclude granting of summary

judgment only if the disputes are genuine and concern material facts. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is

“genuine” only if “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Id. Although the Court must view the motion in the light

most favorable to the nonmoving party, where “the moving party has carried its

burden under Rule 56(c), its opponent must do more than simply show that there is

some metaphysical doubt as to the material facts.” Matsushita Electric Industrial Co.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Celotex Corp. v. Catrett, 477 U.S.

317, 323-24 (1986). Summary judgment must be entered against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial. In such a

situation, there can be “no genuine issue as to any material fact,” since a complete

failure of proof concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial. Celotex Corp., 477 U.S. at 322-23. A

court must look to the substantive law to identify which facts are material. Anderson,

477 U.S. at 248.

IV.   ANALYSIS


                                          6
      A.     Unlicensed Dog

      Defendants first argue that Plaintiff’s Section 1983 claim for the illegal seizure

of her dog (the shooting by Morrison and removal of Mandy by the Major Violators

Unit) must be dismissed because Plaintiff did not have the requisite licenses for the

dog from the State of Michigan or the City. The dog would then be contraband such

that Plaintiff had no legitimate possessory interest in the dog for Fourth Amendment

purposes.   Only three days after Defendants’ brief was filed, however, the Sixth

Circuit Court of Appeals rejected that argument. See Smith v. City of Detroit, 2018

WL 4961285, at **5-6 (6th Cir. Oct. 15, 2018) (“Smith 2018”) (“Michigan law makes

clear that the owners [of unlicensed dogs] retain a possessory interest in their dogs”

and are guaranteed process “even if the Officers had knowledge that the dogs were

unlicensed, they still would not have been authorized to shoot them on the basis that

they were contraband.”). Accordingly, the Court rejects Defendants’ unlicensed dog

argument.

      B.     Qualified Immunity

      Defendants next argue that Morrison is entitled to qualified immunity with

respect to the seizure of the dog. As recently stated by the Supreme Court:

      The doctrine of qualified immunity shields officials from civil liability
      so long as their conduct does not violate clearly established statutory or
      constitutional rights of which a reasonable person would have known. A
      clearly established right is one that is sufficiently clear that every

                                           7
      reasonable official would have understood that what he is doing violates
      that right. We do not require a case directly on point, but existing
      precedent must have placed the statutory or constitutional question
      beyond debate. Put simply, qualified immunity protects all but the
      plainly incompetent or those who knowingly violate the law.

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (citations and quotation marks omitted).

Qualified immunity is a two-step process. Saucier v. Katz, 533 U.S. 194 (2001). First,

the Court determines whether, based upon the applicable law, the facts viewed in a

light most favorable to the plaintiff show that a constitutional violation has occurred.

Second, the Court considers whether the violation involved a clearly established

constitutional right of which a reasonable person in the defendant’s position would

have known. Saucier v. Katz, supra.; Sample v. Bailey, 409 F.3d 689 (6th Cir. 2005).

Only if the undisputed facts or the evidence, viewed in a light most favorable to the

plaintiff, fail to establish a prima facie violation of clear constitutional law can this

court find that the Defendants are entitled to qualified immunity. Turner v. Scott, 119

F.3d 425, 428 (6th Cir. 1997).

      Once a government official has raised the defense of qualified immunity, the

plaintiff “bears the ultimate burden of proof to show that the individual officers are

not entitled to qualified immunity.” Cockrell v. City of Cincinnati, 468 F. App’x 491,

494 (6th Cir. 2012) (citation omitted). A plaintiff also must establish that each

individual defendant was “personally involved” in the specific constitutional violation.


                                           8
See Salehphour v. University of Tennessee, 159 F.3d 199, 206 (6th Cir. 1998); Bennett

v. Schroeder, 99 F. App’x 707, 712-13 (6th Cir. 2004) (unpublished) (“It is well-

settled that to state a cognizable Section 1983 claim, the plaintiff must allege some

personal involvement by the each of the named defendants”).

      The Sixth Circuit has held that “there is a constitutional right under the Fourth

Amendment to not have one’s dog unreasonably seized,” Brown v. Battle Creek Police

Dep’t, 844 F.3d 556, 566 (2016), and found this right to have been clearly established

no later than in 2013, two years before Plaintiff’s dog was seized by DPD officers. Id.

at 567. The fact that Mandy was unlicensed (and therefore “contraband”) does not

alter the clearly established right to process before the dog is killed because the

officers had no way of knowing if the dog was licensed or unlicensed just by seeing

it. See Horton v. California, 496 U.S. 128, 136-37 (1990) (A warrantless seizure of

contraband is not reasonable if it was not “immediately apparent” to an officer that the

item was contraband). See also Arizona v. Hicks, 480 U.S. 321, 326-28 (1987); Smith

2018, 2018 WL 4961285, at *6. Accordingly, the Court concludes that, when viewing

the facts in a light most favorable to Plaintiff, a clearly established constitutional

violation occurred when the Major Violators Unit shot, killed, and removed Plaintiff’s

dog from her home.

       The Court next must determine whether the seizure of Plaintiff’s dog was


                                           9
reasonable under the Fourth Amendment. Defendants’ qualified immunity defense

relies on the “undisputed fact that plaintiff’s dog posed an imminent threat to officer

Morrison and the raid crew,” and the Court must objectively evaluate whether Mandy

constituted an imminent threat from the perspective of a reasonable police officer at

the time of the incident, without the benefit of hindsight. Brown, 844 F.3d at 567

(citing Plumhoff v. Rickard, 134 S.Ct. 2012, 2020 (2014)).

      “Imminent danger” is defined as “[a]n immediate, real threat to one’s safety that

justifies the use of force in self-defense,” or “[t]he danger resulting from an immediate

threatened injury sufficient to cause a reasonable and prudent person to defend himself

or herself.”1 Imminent Danger, Black’s Law Dictionary (10th ed. 2014). “This

analysis allow[s] for the fact that police officers are often forced to make split-second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about

the amount of force that is necessary in a particular situation.” Brown, 844 F.3d at 567

(quoting Graham v. Connor, 490 U.S. 386, 396-97 (1989)). “[T]he standard we set

out today is that a police officer’s use of deadly force against a dog while executing

a warrant to search a home for illegal drug activity is reasonable under the Fourth



      1
        DPD’s policy regarding “Dangerous Animals” is that “[a]n officer may
shoot a dangerous and/or rabid animal that is posing an imminent threat of danger
to the officers or others only when bystanders are not in jeopardy.” Dkt. No. 22,
Ex. 11 at PgID 197 (DPD Manual, Section 304.2-4.6(1)).
                                           10
Amendment when, given the totality of the circumstances and viewed from the

perspective of an objectively reasonable officer, the dog poses an imminent threat to

the officer’s safety.” Brown, 844 F.3d at 568.

      The burden is on the plaintiffs to prove that the seizure was unreasonable. West

v. Atkins, 487 U.S. 42, 48 (1988); Brown, 844 F.3d at 568.              Seizures are

unconstitutional when they are more intrusive than necessary. Florida v. Royer, 460

U.S. 491, 504 (1983); Brown, 844 F.3d at 568. (“A seizure becomes unlawful when

it is more intrusive than necessary”).

      Defendants assert that Morrison has testified that the dog posed an imminent

threat to, and was attacking, Morrison and members of Major Violators Unit, which

justified Morrison shooting the dog. Defendants are correct that Plaintiff was not

home at the time of the raid, and no one else has directly countered Morrison’s

testimony that the dog barked, growled, snarled and charged at him upon entry into

Plaintiff’s house. But, Defendants ignore that the testimony of Castro, who was right

behind Morrison when the raid team entered Plaintiff’s house, does not align with

Morrison’s testimony on some key points.

      Morrison testified that, when the front door was breached, he did not cross the

threshold but looked to the right and saw the dog 12 to 15 feet away in the living

room. Morrison testified that the dog barked, growled, made some noise, then ran and


                                         11
charged toward the officers while snarling. Morrison states that he fired two shots at

the dog and stopped shooting only when the dog retreated. Castro testified differently.

Castro stated that, when the door was breached, he entered the house behind Morrison

and looked to the right. Castro testified that Morrison was far enough in front of

Castro that Castro could not touch Morrison with his hand. Castro stated that he did

not see the dog charge or hear a dog bark or growl, but he heard Morrison say “dog”

and shots fired immediately thereafter.

      Based on the foregoing testimony, the Court finds that: (1) the only person

testifying that the dog was barking, growling, and charging was Morrison, and (2)

Morrison’s partner – who was right behind him – did not see and, more important, did

not hear the dog before Morrison fired shots at Mandy. The Court notes that it is

undisputed that no member of the Major Violators Unit testified that, at any time prior

to Morrison yelling “dog” and firing shots (including while the Major Violators Unit

team was on the porch and Harris knocked and announced police presence), that he

or she heard a dog barking or that Mandy was visible or audible. There was no

testimony that the dog was barking or growling when the officers approached the

residence or were on the porch and using the battering ram to force the door open.

The Court notes that Plaintiff has testified that, although she had owned Mandy for

four or five years, Mandy had never attacked, bit, or charged at anyone and, when the


                                          12
dog became frightened, she would go into the basement and hide. There is no

evidence that there was blood in the living room, even though this is where Morrison

said he saw Mandy, though it is unclear where the dog was when he shot her. And,

when Morrison was in the basement and shot Mandy again (which killed her),

Morrison testified only that the dog was coming at him “limping” – but would not say

that Mandy was charging toward him.

      The Court concludes that, although there is no contradictory eyewitness, the

testimony of Castro, the absence of anyone testifying that the dog reacted (barked or

growled) when the officers were on the property (including the porch), the possible

absence of blood in the living room, and the testimony of Plaintiff that the dog had

never engaged in such behavior previously preclude the Court from determining as a

matter of law that Morrison acted reasonably in shooting and killing the dog. The

circumstances require a fact finder to make a determination regarding Morrison’s

credibility and the reasonableness of his actions.

      Accordingly, the Court denies Defendants’ qualified immunity defense

regarding Morrison’s shooting of Plaintiff’s dog.

      C.     The Search Warrant

      Defendants argue that Castro is entitled to summary judgment because he

obtained a valid warrant based on an affidavit that did not contain intentional or


                                          13
reckless misrepresentations. As Defendants state, an illegal search claim requires that

the plaintiff prove that the officer(s) lacked probable cause to search the plaintiff’s

residence. Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir. 1989). But, a search and

seizure is per se unreasonable “unless it is accomplished pursuant to a judicial warrant

issued upon probable cause and particularly describing the items to be seized.”

Horton, 496 U.S. at 144. A facially valid warrant is subject to challenge if the officer

obtaining the warrant made intentional or reckless misrepresentations or omitted

information in the supporting affidavit when, but for the misrepresentations or

omissions, probable cause would not have been found. Donta v. Hooper, 774 F.2d

716, 718 (6th Cir. 1985), cert. denied, 483 U.S. 1019 (1987). A constitutional

violation may exist only if, in setting aside the misrepresentations or included

omissions in the affidavit, the remaining facts no longer support probable cause.

Franks v. Delaware, 438 U.S. 154 (1978).

      Plaintiff first argues that the search warrant affidavit was based on a single

controlled buy, which does not in itself establish probable cause to search the location.

Citing United States v. Smith, 2004 U.S. Dist. LEXIS 32470, at *10 (E.D. Mich. 2004)

(“Smith 2004”). In United States v. Smith 2004, as in this case, there was a single

controlled buy, and the court stated:

      There was no information in the affidavit that the [confidential
      informant] had previously purchased drugs at the Minock address, or that

                                           14
      he had ever been there before. There was no statement that he observed
      any guns or other drugs at the house. The [confidential informant] did
      not recount any conversation with the woman who sold him the drugs.
      Furthermore, the affidavit did not contain any other facts, such as police
      surveillance, unusual traffic patterns, previous sales at that address, or
      any other information which would suggest ongoing activity.

Smith 2004, 2004 U.S. Dist. LEXIS 32470, at *9. In this case, the alleged purchase

by the confidential informant was made on the porch of Plaintiff’s house and the

confidential informant did not enter Plaintiff’s house. The confidential informant did

not indicate that he/she saw any guns or drugs in Plaintiff’s house, nor was there any

indication of the presence of a dog at the residence. Finally, the search warrant was

executed two days after the single controlled buy was made.

      As    Plaintiff   asserts,   the   warrant     affidavit   contained    significant

misrepresentations and/or omissions. First, although Castro testified that he was in

a car parked approximately 3-4 houses down the street from Plaintiff’s house, this

information was omitted from the affidavit. Plaintiff asserts that, unless Castro had

parked directly in front of Plaintiff’s residence, he could not see what transpired at the

front door of her residence. Second, Plaintiff states that the affidavit does not contain

any indicia that drug trafficking had occurred at her residence or that she was a known

drug dealer. Third, Plaintiff contends that there is no evidence that the confidential

informant had ever: (a) observed a prior drug transaction at Plaintiff’s house; (b) been

inside Plaintiff’s house; or (c) seen any drugs or drug paraphernalia in the house.

                                           15
Fourth, the affidavit does not reflect that any other surveillance of Plaintiff’s house

was conducted before or after the single controlled buy or that the confidential

informant attempted a second buy at Plaintiff’s house. Fifth, as there was no evidence

of drugs or drug paraphernalia when the search warrant was executed, Plaintiff

suggests that even the reliability of the controlled buy is questionable.

      The Court concludes that, when setting aside the misrepresentations or

including omissions in the affidavit, the remaining facts no longer support probable

cause for the warrant obtained by Castro. Franks, supra.

      D.     Monell Liability

      A municipal defendant can only be subject to direct liability if it causes

constitutional harm to a plaintiff because the municipality “implements or executes

a policy statement, ordinance, regulation or decision officially adopted and

promulgated by” that body’s officers. Monell v. New York City Dep’t of Social Servs.,

436 U.S. 658, 690 (1978).       “[I]t is when execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly

be said to represent official policy, inflicts the injury that the government as an entity

is responsible under Section 1983.” Id. at 694. A plaintiff cannot allege a viable claim

based solely on vicarious liability or respondeat superior. Id. at 691.              The

municipality’s policy (or absence of one) must be a “moving force” in the deprivation


                                           16
of the plaintiff’s constitutional rights and such policy must have arisen from

“deliberate indifference” to the rights of its citizens. Doe v. Claiborne Cty., Tenn., 103

F.3d 495, 508 (6th Cir. 1996).

       A municipal “policy or custom” may be shown by presenting evidence that a

failure to train and/or discipline officers constituted deliberate indifference on the part

of municipal policymakers to the rights of its citizens. City of Canton v. Harris, 489

U.S. 378 (1989); Berry v. City of Detroit, 25 F. 3d 1342 (6th Cir. 1994). Merely

showing that a particular officer is inadequately trained or that Plaintiff’s injury could

have been avoided had an officer had better training will not suffice to fasten liability

to a municipality. Canton, 489 U.S. at 391. Summary judgment is warranted absent

a showing that training deficiencies caused the constitutional deprivation alleged by

plaintiff. Id. at 391.

       In establishing a de facto municipal policy predicated on failure to train, a

plaintiff must show that: (a) the municipality’s training programs are inadequate to the

tasks the officers are to perform; (b) the inadequacy is a result of the municipality’s

deliberate indifference; and (c) the inadequacy actually caused the Plaintiff’s injury.

Berry, 25 F.3d at 1346. Deliberate indifference is shown only where the need for

more or different training is so obvious, and the inadequacy so likely to result in

constitutional violations, that the policy makers can be reasonably said to have been

                                            17
deliberately indifferent to this need. City of Canton, 489 U.S. at 390; Barber v. City

of Salem, 953 F.2d 232, 236 (6th Cir. 1992). In failure to train claims, deliberate

indifference also can be shown by establishing that the municipality was aware of

widespread constitutional violations, yet ignored them such that the municipality

could be said to have given tacit authorization to the officers’ constitutionally aberrant

conduct. Berry, 25 F.3d at 135.

      Defendants argue that Plaintiff has not alleged or proffered evidence that a City

custom, policy, or procedure was the moving force behind the alleged unconstitutional

conduct. Defendant states that there was no evidence that: (a) the City was aware of

unconstitutional seizures of dogs or seizures in general, such that it was obvious

further training was necessary; or (b) the City’s training was inadequate to the tasks

Defendant officers (namely, Morrison) were to perform. Defendants also assert that

the City has a written policy regarding dangerous animals that provides that an

“officer may shoot a dangerous and/or rabid animal that is posing an imminent threat

of danger to the officer or others only when bystanders are not in jeopardy.” [Dkt. No.

22, Ex. L at 5]

      Plaintiff contends that the City failed to train its officers on how to

appropriately handle dogs when executing search warrants. Plaintiff relies on the

testimony of officers that training on that subject had not happened in years. The

                                           18
DPD officers’ testimony on how long it had been since most recently receiving such

training varied from approximately one to fifteen years. [Dkt. No. 26, Ex. C at 76; Ex.

D at 7-8; Ex. E at 8-9; Ex. O at 7; Ex. Q at 6-7]. DPD officer Jeffrey Wawrzyniak (a

member of the Major Violators Unit) was unable to identify when or if he had such

training and testified that he did not know if there was such a policy in place. [Dkt.

No. 26, Ex. O at 7; Ex. G (Smith v. City of Detroit, 2017 WL 3279170, at*4 (E.D.

Mich. Aug. 2, 2017), reversed by Smith 201, 2018 WL 4961285 (citing Wawrzniak’s

testimony in that case involving a January 2016 shooting of dogs during a raid) (“The

police officers conducting the search had not received any specific training on how

to handle animal encounters during raids.”)).

      Plaintiffs argue that the policy of the DPD when confronting a dog during a

search was to “either shoot or kick away,” and the DPDs officers “have no other tool

to deal with a dog.” Smith 2018, 2018 WL 4961285, at *3 n.2. Plaintiff contends that

law enforcement officers had other tools available to them. [See Dkt. No. 26, Ex. H

(December 2013 U.S. Department of Justice publication titled “Police and Dog

Encounters: Tactical Strategies and Effective Tools to Keep Our Communities Safe

and Humane,” and other manuals and videos produced by the U.S. Department of

Justice made available to the DPD); Ex. P; Ex. S; Ex. X] Plaintiff asserts that DPD

officers knew what to say after a dog shooting, which was to use the words in the

                                          19
DPD policy and say that a dog posed an imminent harm to excuse a shooting, even if

the dog did not actually pose an imminent harm. Plaintiff claims that supervisors of

the DPD officers then ratified the shootings as justified and declined to discipline

officers for the shootings.

      Plaintiff asserts that she has produced extensive evidence that the City knew (or

should have known) it had significant problems with: (1) the Major Violators Unit

itself; and (2) DPD officers (in particular, Major Violators Unit members) shooting

and killing pets. In reviewing the articles regarding these issues, the Court notes that

the earliest date on any of the four articles cited by Plaintiff is November 15, 2016,

over a year after Plaintiff’s dog was shot. [Dkt. No. 26, Exs. T, V, W, Y] Plaintiff

does provide one article that identifies issues with the Major Violators Unit dated

February 14, 2015, more than six months prior to Plaintiff’s dog being shot, but that

article does not mention dogs being shot. [Dkt. No. 26, Ex. BB]

      The Court finds that Plaintiff has not established a genuine dispute of material

fact that, as of September 2, 2015, the City was aware of unconstitutional seizures of

dogs, such that it was obvious further training was necessary. The Court grants

summary judgment to the City on this claim.

      V.     CONCLUSION



                                          20
      Accordingly,

      IT IS ORDERED that Defendants’ Motion for Summary Judgment [Dkt. No.

22] is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that the case will proceed against the individual

Defendants and is DISMISSED as to the City.

      IT IS ORDERED.

                                          s/Denise Page Hood
Dated: February 20, 2019                  DENISE PAGE HOOD
                                          UNITED STATES DISTRICT COURT




                                     21
